Name: Council Regulation (EEC) No 1320/90 of 14 May 1990 fixing the minimum price for soya beans for the 1990/91 marketing year
 Type: Regulation
 Subject Matter: plant product
 Date Published: nan

 No L 132 / 14 Official Journal of the European Communities 23 . 5 . 90 COUNCIL REGULATION (EEC) No 1320/ 90 of 14 May 1990 fixing the minimum price for soya beans for the 1990/ 91 marketing year year at the beginning of the marketing year ; whereas the rules laid down for this alignment give the Spanish prices set out below , THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to the Act of Accession of Spain and Portugal , and in particular Article 89 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 1491 / 85 of 23 May 1985 laying down special measures in respect of soya beans (*), as last amended by Regulation (EEC) No 2217/ 88 ( 2 ), and in particular Article 2 ( 6 ) thereof, Having regard to the proposal from the Commission ( 3 ), Whereas Article 2 ( 6 ) of Regulation (EEC) No 1491 / 85 provides that the Council shall fix each year a minimum price for soya beans ; whereas the price is fixed so as to guarantee sales for bean producers at a price as close as possible to the guide price , taking into account market fluctuations and the cost of transporting the beans from the production areas to the processing areas ; Whereas , in order to achieve the abovementioned objective , this minimum price must be fixed for a well-defined standard quality and marketing stage ; Whereas , under Article 68 of the Act of Accession , prices in Spain were set at levels differing from that of the common prices ; whereas , pursuant to Article 70 ( 1 ) of that Act , the Spanish prices should be aligned on the common prices each HAS ADOPTED THIS REGULATION: Article 1 For the 1990 / 91 marketing year , the minimum price for soya beans referred to in Article 2 ( 6 ) of Regulation (EEC) No 1491 / 85 shall be: ( a ) ECU 40,72 per 100 kilograms for Spain; ( b ) ECU 48,94 per 100 kilograms for the other Member States . Article 2 The price referred to in Article 1 shall apply to beans which meet the criteria referred to in Article 2 ofCouncil Regulation (EEC) No 1319 / 90 of 14 May 1990 fixing the guide price for soya beans for the 1990 / 91 marketing year ( 4 ). The said price shall relate to goods ready for dispatch from the production areas . Article 3 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities . It shall apply from 1 September 1990 . This Regulation shall be .binding in its entirety and directly applicable in all Member States . Done at Brussels , 14 May 1990 . For the Council The President D. J. O'MALLEY 0 ) OJ No L 151 , 10 . 6 . 1985 , p. 15 . ( 2 ) OJ No L 197 , 26 . 7 . 1988 , p. 11 . ( 3 ) OJ No C 49 , 28 . 2 . 1990 , p. 38 . ( 4 ) See page 13 of this Official Journal .